Territory of Michigan to wit
To the Honble the Judges of the Supreme Court of the Territory of Michigan. The complaint of Francois Labidee Esquire humbly Sheweth.
That Francois Labidee Esquire Your complainant made his addresses for marriage to Appoline Rejerdin about the first of March one thousand seven hundred and ninety eight, That on the eighteenth day of June one thousand seven hundred ninety eight, he The said Francois and Appoline were lawfully joined together in holy matrimony by the Reverend Charles Bejens catholic priest of the Parish of G1 Constant, that said marriage was consummated and they the said Francois and Appoline cohabited together as man and wife, That your complainant is a person of modest industrous and *552virtuous life and conversation, and hath at all times during his residence with her since his marriage behaved himself toward her as a dutiful and indulgent husband. That your complainant was informed shortly after his marriage with the said Appoline, that she the said Appoline had previous to his marriage with her forfeited her character for chastity, that she had led a licentious and wicked life and that a child had been unlawfully begotten of her body, that your complainant mindful of his duties as a husband continued to support cherish and maintain the said Appoline, That your complainant was compelled by the unavoidable calls of business to leave mon-treal the place of his residence, for Detroit in the Territory aforesaid That the said Appoline unmindful of her conjugal vow and her duties as a wife hath had adulterous and improper and criminal intercourse, with several persons and hath been by such criminal and adulterous intercourse the mother of illegitimate offspring. That your complainant hath caused public notice to be given in one of the public journals at Montreal of his intention at this Session of the Supreme Court to make application for a divorce from the said Appoline, that said notice was addressed to the said Appoline, requiring her attendance at this term of our Supreme court, if she had ought to object why the prayer of your complainant should not be granted.
Your complainant therefore prays right and justice to be effectually done and administered to him, and that by the order or decree of this Court your complainant may be divorced from the bonds of matrimony with the said Ap-poline, and that Such other and further relief may be extended and given your complainant, in the premises as to your Honors may seem meet and proper, and as the nature and circumstances of your Complainants case shall require
May it please your Honors
Francois Labidee,
by his Atty
Chas Larned

[In the handwriting of Charles Larned]